Citation Nr: 1745037	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-28 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, dysthymia, adjustment and anxiety disorders, pedophilia, and posttraumatic stress disorder (PTSD) with chronic sleep disorder and nervous ticks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to September 1991, including service in Southwest Asia from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2012 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A copy of the hearing transcript has been associated with the electronic claims file. 

The Board notes that one of the issues on appeal was originally characterized as whether new and material evidence had been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, pedophilia, and nervous disorder.  At the time of the original final rating decision in June 1995 and the time of the last final rating decision for this matter dated in September 2008, the Veteran's service personnel records had not been associated with the record.  The Veteran's service personnel records were located and associated with the record in 2012.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) that, otherwise, would require new and material evidence to reopen the claim.  Such records include, but are not limited to, service personnel records.  As these relevant service department records were not before the RO at the time of the original denial, the claim must be reconsidered on a de novo basis as listed on the title page.  38 C.F.R. § 3.156(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In written statements of record and during his February 2017 Board hearing, the Veteran has reported in-service stressors involving a hostile confrontation with enemy forces in Southwest Asia, such as missile and mortar attacks, driving through former mine fields, and wearing protective equipment during chemical attack alarms.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was M1 Abrams Tank System Mechanic and Cavalry Scout.  The Veteran was also shown to receive an Army Commendation Medal for displaying courage while enduring constant exposure to enemy missile attacks and direct fire from January to February 1991. 

In a September 1982 Report of Medical History, the Veteran marked yes to having or ever had nervous trouble of any sort.  The examiner noted that the Veteran had no complaints and got nervous at times.  In the September 1982 service enlistment examination report, the Veteran's psychiatric system was noted at normal on clinical evaluation.  In January 1983, the Veteran complained of nervousness prior to service enlistment and the examiner listed an assessment of rule out nervousness.  He further reported being nervous around drill sergeants.  On referral to mental hygiene, it was noted that the Veteran appeared sensitive to failure and might be missing his wife. Service treatment records showed no further complaints or treatment for psychiatric symptomatology during service.  

Post-service VA treatment records dated from 1994 to 2012 showed findings of anxiety, pedophilia, dysthymia, adjustment disorder with depressed mood as well as mixed emotional features, depressive disorder NOS, and depression NOS.  VA examination reports dated in May 1995 and September 1997 revealed diagnoses of late onset dysthymia, pedophilia, and general anxiety disorder.  

In a May 2012 VA examination report, the examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  However, the examiner did diagnose pedophilia and depressive disorder NOS.  The Veteran reported that he was treated with nerve pills as a child but did not remember the name of the medication, indicating that he did not receive mental health treatment again until 1994.  The examiner further indicated that the Veteran did not report any stressor events during service.  After reiterating that PTSD was not present, the examiner highlighted that the Veteran began seeking treatment for pedophilia and depression in 1994 when he was court-ordered to do so after a conviction for sexual abuse.  The examiner opined that there was no continuum of treatment that suggested that depression was related to military service or onset during service.  Finally, the examiner commented that there was absolutely no evidence in extant clinical literature that supported the Veteran's assertions that his military service caused his pedophilia.

The Board has determined that the VA medical opinion contained in the May 2012 VA examination report is inadequate, as the examiner did not address other diagnosed psychiatric disorders of record, did not consider in-service stressors later reported by the Veteran, and did not discuss or reconcile documented in-service psychiatric complaints.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Based on the foregoing discussion, the Board instructs the AOJ to obtain another VA examination to clarify the nature and etiology of the Veteran's claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also reported that he had been granted disability benefits from the Social Security Administration (SSA) in a May 1995 VA examination report.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  On remand, the Veteran's complete SSA records should be obtained.

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed psychiatric disorders from the Huntington VA Medical Center (VAMC).  As evidence of record only includes a sampling of treatment records dated from 1991 to 1994 and treatment records dated from January 1995 up to August 2012 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's claimed psychiatric disorders from Huntington VAMC for the time periods from September 1991 to January 1995 as well as from August 2012 to the present and associate them with the record.

2.  Contact SSA and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any such decision was based.   All requests and responses, positive and negative, should be associated with the Veteran's electronic claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's electronic claims file.

3.  Thereafter, schedule the Veteran for a VA examination by a VA psychiatrist or psychologist to determine the etiology of any psychiatric disability found, to include depressive disorder, dysthymia, adjustment and anxiety disorders, pedophilia, and PTSD with chronic sleep disorder and nervous ticks.  Prior to conducting the examination, the electronic claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The AOJ must inform the examiner of any stressor that is considered to be corroborated by credible, supporting evidence.  In that regard, the AOJ must indicate any stressor which has been corroborated by its efforts as well as the stressor of being routinely fired upon by the enemy, which the Veteran indicated involved fear of hostile military activity while stationed in Southwest Asia.  All tests or studies necessary to make this determination must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

After reviewing the record and examining the Veteran, the examiner should determine what psychiatric disabilities are present.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether any claimed in-service stressor, to include reported fear of hostile military activity, is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that any claimed in-service stressors actually caused the Veteran's PTSD.  The examiner must explain how the diagnostic criteria of the DSM are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors. 

If a diagnosis of PTSD is not deemed appropriate, the examiner must specifically explain how the diagnostic criteria for PTSD have not been met.  The examiner should acknowledge and discuss the findings in the service treatment records, the post-service May 1995, September 1997, and May 2012 VA examination reports, and the post-service VA treatment records.  

For each previously and currently diagnosed psychiatric disability other than PTSD, to include depressive disorder, dysthymia, adjustment and anxiety disorders, and pedophilia, the examiner is requested to provide an opinion, based upon review of the record, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability is related to his active military service, to include his claimed in-service stressors.  Again, the examiner should acknowledge and discuss the findings in the service treatment records, the May 1995, September 1997, and May 2012 VA examination reports, and the post-service VA treatment records.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

4.  The AOJ must also review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2013 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

